DETAILED ACTION

1. The present application has been examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance

2. The following is an Examiner's Statement of Reasons for Allowance: 

The rejections of record under 35 U.S.C. 102(b), 35 U.S.C. 103(a), and nonstatutory double patenting, set forth in sections 7, 9-10 and 12-18 of the previous office action (dated 03/24/2022), have been withdrawn in view of Applicant’s amendment and arguments, in particular the newly added limitation specifying that the autologous T cells comprise regulatory T cells (claims 13(iii) and 28(iii)).

3. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



4. This application is in condition for allowance except for the following formal matters:  

(i) Claims 26 and 33-34 depend on claim 1, which has been canceled.  For examination purposes, these claims were assumed to depend on claim 13.  Appropriate correction is required.

(ii) Applicant is required to cancel non-elected claims 18 and 27, which are not subject to rejoinder with the allowed claims.


5. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644